DETAILED ACTION
	
Claims 51, 52, 54, 55, 56, 57, 59 and 60 are amended.
Claims 53 and 58 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicants arguments and amendments filed 1/27/22 have been fully considered, however they are moot in view of new grounds of rejection.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-52, 54-57, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0381639 having provisional application Nol. 61/929,103) and in further view of Chou et al US (20140044029).

 (Currently Amended) Regarding claim 51, Kim et al teaches a method implemented by a wireless transmit/receive unit (WTRU), the method comprising: ending a power mode for a first active time value (provisional page 12-13; section 4.5.4: the UE is in PSM mode in an Active Time until a mobile originated event or detach occurs) ; sending a during the first time value, the the power mode, wherein the power mode relates to saving power by deactivating the radio of the WTRU (provisional page 12: When the UE wants to use the PSM it shall request an Active Time value during every Attach and TAU/RAU procedures); wherein the response message is based on the initial registration message (provisional page 12: The network takes the UE requested value and any local MME/SGSN configuration into account for determining the Active Time value that is allocated to the UE);; and sending an acknowledgement for the response registration message (page 12: If the UE wants to change the Active Time value, e.g. when not content with the value provided in the Attach or TAU/RAU Accept, the UE requests the value it wants in the next periodic (or mobility based) TAU/RAU procedure).  Although Kim et al teaches the limitations above, they fail to explicitly teach a second time value as further recited in the claims.  Conversely Chou et al teaches such limitations;  receiving a response registration message including instructions to ignore the first time value and start the power mode at the expiration of a second active time value, see paragraph [0037], In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired); starting the power mode at the expiration of the second active time value see paragraph [0037], normal mode is started after expiration of prohibit timer #2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kim et al with the use of a second time value as taught by Chou et al.  The motivation for this would have been to manage connections more optimally and efficiently (see paragraph [0028]).
(Currently Amended) Regarding claims 52 and 57, Chou et al teaches wherein receiving the second time value related to the power mode cases causes the WTRU to start an activity timer ((see paragraph [0037]).  
 (Currently Amended) Regarding claims 54 and 59, Kim et al teaches wherein the acknowledgement confirms the receipt of the instructions (provisional page 12, section 4.5.4, When the UE wants to use the PSM it shall request an Active Timer value during every Attach and TAU/RAU procedures.  If the network supports PSM and accepts that the UE uses PSM, the network confirms usage of PSM by allocating an Active Time value to the UE).  
(Currently Amended) Regarding claims 55 and 60, Kim et al teaches wherein the power mode ended based on the expiration configured periodic registration timer (provisional page 14, step 4 and step 5).  
(Currently Amended) Regarding claim 56, Kim et al teaches a wireless transmit/receive unit (WTRU), the WTRU comprising: a processor, and a transceiver coupled to the processor, the processor and transceiver configured to end a power mode for a first active time value (provisional page 12-13; section 4.5.4: the UE is in PSM mode in an Active Time until a mobile originated event or detach occurs) the processor and transceiver configured to send a during the first time value, the the power mode, wherein the power mode relates to saving power by deactivating the radio of the WTRU (provisional page 12: When the UE wants to use the PSM it shall request an Active Time value during every Attach and TAU/RAU procedures); wherein the response message is based on the initial registration message (provisional page 12: The network takes the UE requested value and any local MME/SGSN configuration into account for determining the Active Time value that is allocated to the UE); and the processor and transceiver configured to send an acknowledgement for the response registration message (page 12: If the UE wants to change the Active Time value, e.g. when not content with the value provided in the Attach or TAU/RAU Accept, the UE requests the value it wants in the next periodic (or mobility based) TAU/RAU procedure). Although Kim et al teaches the limitations above, they fail to explicitly teach a second time value as further recited in the claims.  Conversely Chou et al teaches such limitations; the processor and transceiver configured to receive a response registration message including instructions to ignore the first time value and start at the expiration of second active time value (see paragraph [0037], In power-saving mode, if the UE determines that it prefers normal mode, then the UE indicates such preference to the network if a second prohibit timer #2 has expired). the processor and transceiver configured to start at the expiration of the second active time value (see paragraph [0037], normal mode is started after expiration of prohibit timer #2).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Kim et al with the use of a second time value as taught by Chou et al.  The motivation for this would have been to manage connections more optimally and efficiently (see paragraph [0028]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478